PER CURIAM.
Sarah Sheets concedes that her claim for permanent total disability benefits was premature; she had not yet reached maximum medical improvement or received ninety-eight weeks of temporary benefits. See City of Pensacola Firefighters v. Oswald, 710 So.2d 95 (Fla. 1st DCA 1998); Interim Personnel v. Hollis, 715 So.2d 355 (Fla. 1st DCA 1998); Advanced Employment Concepts v. Resmondo, 718 So.2d 215, 23 Fla. L. Weekly D1799 (Fla. 1st DCA 1998); Strickland v. Pike, 718 So.2d 217, 23 Fla. L. Weekly D1792 (Fla. 1st DCA 1998). We therefore reverse the order awarding permanent total disability benefits without prejudice to the filing of a subsequent petition for permanent total disability benefits if the facts warrant.
REVERSED.
BOOTH, BENTON and PADOVANO, JJ., concur.